Case 1:16-cv-22254-DPG Document 51 Entered on FLSD Docket 12/14/2018 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                    CASE NO. 16-cv-22254-DPG

  CARMEN RINCON and CARLOS RINCON,
  as Personal Representatives of the Estate of
  Ethan Rincon, deceased,

          Plaintiffs,
  v.

  MIAMI-DADE COUNTY, a subdivision
  of the State of Florida, SERGEANT VICTOR EVANS,
  individually and in his official capacity
  as a police officer for Miami Dade County,
  OFFICER JOHN DALTON, individually and in his official capacity
  as a police officer for Miami Dade County, and
  OFFICER BRIAN ZAMORSKI, individually and in his official capacity
  as a police officer for Miami Dade County, and OFFICER
  MARLENE TABORDA, individually and in her official capacity
  as a police officer for Miami-Dade County,


          Defendants.

  __________________________________________/

                MOTION FOR LEAVE OF COURT TO INITIATE DISCOVERY

       For this motion, the Plaintiffs, CARMEN RINCON and CARLOS RINCON as Personal

  Representatives of the Estate of Ethan Rincon state:


       1. The Miami Dade County State Attorney’s Office has officially closed out its

          investigation and the prior court-imposed stay on this case has now been lifted as of the

          recent status conference. After a two-year plus stay, Plaintiffs now intend to move this

          case forward with alacrity.




                                                  1
Case 1:16-cv-22254-DPG Document 51 Entered on FLSD Docket 12/14/2018 Page 2 of 5



     2. Defendant Miami-Dade County (“MDC”), however, continues to oppose initiating

        discovery with the single argument that Defendant MDC must conclude its

        “Administrative Investigation”. This is a red-herring argument. Here is why…

     3. Since the FDLE has concluded its investigation of this police shooting, now, the only

        thing that the Miami Dade Police Department (“MDPD”) will do “administratively” is

        take sworn statements from the three “shooting officers” – all of who are Defendants in

        this case. After that, as is typical with any shooting cover up, the MDPD will invariably

        and administratively rule the shooting as, “justified”.

     4. There is no rhyme, reason, rule, law, or statute as to why discovery should be stayed until

        these three sworn statements are taken.        However, as a mere accommodation, the

        Plaintiffs have indicated that since these statements should be taken within the next 30

        days, they are willing defer deposing the officers in this civil lawsuit until those

        statements are completed, if completed within the next 30 days.

     5. However, the Plaintiff should be permitted to initiate discovery on all matters now as it is

        pertinent to perfecting the pleadings and to get this case now to trial after it has been

        placed on hold for several years. Justice delayed is justice denied.

     6. This Court well recognized at the last status conference that the case law is not settled on

        the defense’s general argument that discovery should not initiate until pleadings are

        closed. We argued then and repeat herein, that when it comes to §1983 litigation, there

        are more reasons than ever which mitigate in favor of permitting discovery while

        pleadings are being perfected. Here is why…

     7. In a simple auto negligence lawsuit, for example, a plaintiff need only allege a date, time

        and location of an accident; that the plaintiff and defendant were driving their vehicles;



                                                  2
Case 1:16-cv-22254-DPG Document 51 Entered on FLSD Docket 12/14/2018 Page 3 of 5



        that the defendant owed a duty of care to the plaintiff; and that the defendant violated it

        by exceeding the speed limit, blowing the red light and striking the plaintiff in the rear.

        There is no way there that a motion to dismiss there is going to be granted.

     8. Quite differently, in a §1983 case, the garden variety motion to dismiss that defendant

        filed in all these cases is that the plaintiff cannot sufficiently plead the “customs, policies

        and practices” which gave rise to the constitutional violation with regards to the

        municipality and likewise, but differently, that the allegations are insufficient to meet

        pleading requirements that the individual officers are not entitled to “qualified

        immunity”. The law is quite clear that there are heightened pleading requirements in

        these particular actions. Grech v. Clayton County, 335 F.3d 1326, 1329 (11th Cir. 2003);

        Perez v. Metropolitan Dade County, No. 06-20341, 2006 WL 4056997, at * 1-2 (S.D.

        Fla. April 28, 2006); Blanton v. Miami Dade County, No. 07-22282, 2007 WL 3118517

        at *1 (S.D. Fla. Oct. 23, 2007)

     9. Also, it is no secret that in police shooting cases, the shooting officers are all represented

        by free legal counsel - whether from the Dade County Police Benevolent Association or

        the Fraternal Order of the Police and are unwilling to give voluntary statements (or

        proffers) to plaintiff’s counsel before compelled to do so in a deposition. Likewise it is no

        secret that police officers “protect their own” and therefore, an independent defense

        investigation pre-pleadings almost always invariably leads to nothing but a dead end.

     10. In this particular case, there is a dynamic which most significantly mitigates in favor of

        discovery initiating now that there were no third-party eye-witnesses to the shooting,

        other than the shootings officers themselves.




                                                  3
Case 1:16-cv-22254-DPG Document 51 Entered on FLSD Docket 12/14/2018 Page 4 of 5



     11. For this reason and based on the heightened particularized pleading requirements of §

         1983 complaints, we respectfully ask the Court to allow discovery to initiate now with a

         caveat that the depositions of the shooting officer Defendants will take place after their

         administrative statements have concluded, unless they are not concluded within the next

         30 days.

     12. Counsel for the Defendant MDC opposes the relief requested herein.


     WHEREFORE, Plaintiffs pray this Court grant the relief requested herein.


                                                                           Respectfully submitted,


                                                                                   s/ Richard Diaz


                                                                  __________________________
                                                                         RICHARD J. DIAZ, PA
                                                                       3127 Ponce de Leon Blvd,
                                                                        Coral Gables, FL 33134
                                                                      Telephone: (305) 444-7181
                                                                       Facsimile: (305) 444-8178
                                                                          Email: rick@rjdpa.com
                                                                                 F.B.N. 0767697


                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically

  filed via CM/ECF this 14th day of December, 2018 and served upon all parties of record

  electronically.

                                                             s/ Richard Diaz

                                                           ______________________
                                                             Richard J. Diaz, Esq.




                                                 4
Case 1:16-cv-22254-DPG Document 51 Entered on FLSD Docket 12/14/2018 Page 5 of 5




                                       5
